DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election, without traverse, of Group I: claims 1-10 and 12, in the “Response to Election / Restriction Filed - 08/30/2022”, is acknowledged. 
This office action considers claims 1-10 and 12-20 are thus pending for prosecution, of which, non-elected claims 13-20 are withdrawn, and elected claims 1-10 and 12 are examined on their merits. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (2604; Fig 26; [0187]) = (element 2604; Figure No. 26; Paragraph No. [0187]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-10 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Montanya Silvestre; Josep Et al. (US 20100295138 A1; hereinafter Montanya).
1, Montanya teaches a MEMS device formed using the materials of the BEOL of a CMOS process ([0015, 0170+]), wherein: (see the entire document, specifically, as cited below) 
5a post-processing of vHF and post backing ([0171]) was applied to form the MEMS device, and 
a total size of the MEMS device is between 10 µm2 and 22,500 µm2 (the constructed claim from instant spec paragraph [0046] is a total size of the MEMS device is between 50 um and 150 um; [0207]: 50 µm, which fall within the claimed range).  
the MEMS device includes a pad (Al pad; Fig 23; [0171]), wherein the pad includes a top metal layer arranged to extend between 15 µm to 25 µm laterally beyond a vertically aligned passivation opening in all directions.
2. Montanya as applied to the MEMS device of claim 1, further teaches, wherein the total size of the MEMS device is 10less than 10,000 µm2 (the constructed claim from instant spec paragraph [0046] is a total size of the MEMS device is between 50 um and 150 um; [0207]: 50 µm, which fall within the claimed range [0207]: 50 µm).  
3. Montanya as applied to the MEMS device of claim 1, further teaches, (the device) further comprising a set of at least three springs ([0187]: four springs 2604; Fig 26) distributed evenly around the MEMS device and rotated around a central axis (2602) of the MEMS device.  
4. Montanya as applied to the MEMS device of claim 3, further teaches, wherein the device shape is round and the springs have a spiral shape (construed from semicircular shape in Fig 14A; [0161]).  
5. Montanya as applied to the MEMS device of claim 4, further teaches, wherein the springs are made with one of a 20single metal layer and a stack-up of at least two metal layers ([0161]: The spring may be composed of a single or multiple metal layers.).  
6. Montanya as applied to the MEMS device of claim 5, further teaches, wherein the MEMS device is an inertial sensor ([0155]).  
7. Montanya as applied to the MEMS device of claim 6, further teaches, comprising a proof mass, wherein the proof mass (2602; Fig 26; [0187]) 25is made with a stack-up of four metal layers and the springs, wherein the springs are one of: made and connected with a top metal layer of the proof mass forming the stack- up and connected with two top metal layers of the stack-up.  
8. Montanya as applied to the MEMS device of claim 6, further teaches, wherein (Fig 26; [0187]) the springs (2604) are connected to an external ring such that a portion thereof remains buried into a silicon oxide on its outer edge after the vHF etching.  
5 9. Montanya as applied to the MEMS device of claim 1, further teaches, wherein (Fig 14; [0161]) the MEMS device has a top metal plane and a bottom metal plane that is smaller than the top one.  
10. Montanya as applied to the MEMS device of claim 9, further teaches, wherein (Fig 14A; [0161]) an outer ring width of the bottom metal plane (top) is less than or equal to 10% to 50% the width of an outer ring of the top metal 10plane (bottom).  
12. Montanya as applied to the MEMS device of claim 1, further teaches, wherein the MEMS device is formed within a MEMS cavity (15; [0143]) that does not include metal filling structures.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
September 2, 2022